MEMORANDUM **
Efren Arana-Olivas appeals from the district court’s revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Arana-Olivas’ challenge to the constitutionality of the supervised release sentencing scheme is foreclosed by this court’s decision in United States v. Huerta-Pi-*630mental, 445 F.3d 1220, 1224-25 (9th Cir.2006) (explaining why supervised release sentencing scheme does not violate Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000)).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.